DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26,2022 has been entered. 
Response to Arguments
Applicant’s arguments, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to Specification Objections have been fully considered and are persuasive.  The Specification Objections have been withdrawn. 
Applicant’s arguments, with respect to 35USC 112(b) Rejections of Claims 1-7 have been fully considered and are persuasive.  The 35USC 112(b) Rejections of Claims 1-7 have been withdrawn. 
Examiner notes that due to the objected matter contained within the Instant Application at the time of the last office action, no art rejections could be made at that time. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Specification of the Instant Application states “(t)he upper rolling mechanism 5 is detachably connected with an upper rolling mold 22.  The lower rolling mechanism 8 is detachably connected with a lower rolling mold 23” (Page 10, Ln 12-14).  The Specification of the Instant Application further states “As shown in Fig. 6 and Fig. 7, a stepped to-be-machined tubular product 21 with a middle diameter d0 of 102 mm and two-end diameter d1 of 67 mm is machined.  The to-be-machined tubular product 21 is placed on the lower rolling mold 23” (Page 12, Ln 27-29) and “the upper rolling mold 22 and the lower rolling mold 23 are well adjusted in positions; the upper movable crossbeam inner slide block 11 is pushed by the upper main motion cylinder 3 to reciprocate along the upper movable crossbeam guide rail 1, thereby driving the upper rolling mechanism 5 to make horizontal reciprocating movement along the upper movable crossbeam guide rail 1 so as to make the to-be-machined tubular product 21 have plastic deformation under the contact friction and pressure with the to-be-machined tubular product 21” (Page 13, Ln 4-10). 
This description is consistent with the mode of operation of the cited prior art Saito (below) employed to roll cylindrical, rolled spline, products between two forming surfaces, having opposing pressured forming surfaces, using a reciprocating movement. 
However, as illustrated in Fig 6 of the Instant Application, molds (21) and (23) extend below the upper and lower surfaces of the to-be-machined tubular product, making reciprocal motion on the uppermost and lowermost surfaces impossible.  To be consistent with Fig 6, the tubular product would have to be rolled about its longitudinal axis, requiring a mold, or pair of molds, which were pressed onto the surface to be formed, but did not slide across that surface in a reciprocating manner, as stated in the Specification of the Instant Application. 
Further, although the Specification of the Instant Application declares the upper and lower rolling mechanisms are connected with the upper and lower rolling molds, no details of this connection are provided in either the Specification nor Drawings of the Instant Application, to provide clear understanding to a person of ordinary skill in the art as to how molds which extend above and below the upper and lower surfaces they are intended to rollover and form, could function as claimed. 
In order to examine the claims and advance prosecution, Examiner has interpreted the claims to mean relatively flat and profiled molds, such as those disclosed by prior art Saito and Petersen (cited below) are employed to form the tubular product claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, et alia (US 4,646,549), hereinafter, in view of Saito, Everlove, Jr, et alia (US 6,047,581), hereinafter Everlove, Anderson Cook, Inc. product webpage (https://www.andersoncook.com/machine-tools/mounting-options/; site accessed 10DEC2022), hereinafter Anderson, Lotspaih, et alia (US 6,216,509), hereinafter Lotspaih and Petersen (US 1,750,784), hereinafter Petersen. 
Regarding Claim 1, Saito discloses a reciprocating rolling forming hydraulic machine for cylindrical blanks (56) (Col 1, Ln 53; as illustrated in at least Fig 2), a related device in the art of the claimed invention, comprising 
a frame (12) (16) (18) (as illustrated in at least Fig 3), wherein the frame is provided with an first rolling block (30) (left, Fig 1), a second rolling block (32) (right, Fig 1). 
Saito is silent to an upper/lower arrangement of rolling elements.  Everlove teaches a reciprocating rolling forming machine for cylindrical blanks (Col 2, Ln 13-19), a related device in the art of the claimed invention.  Everlove further teaches it is known in the art to arrange rolling elements of rolling forming machines for cylindrical blanks in a horizontal fashion (Col 1, ln 24-27). 
Examiner notes the orientation of the various elements recited as upper/lower, etc., has not been critically recited and has been interpreted a providing a frame of reference only and not a structural detail.  Therefore, Examiner has interpreted the orientation of the movable elements attached to the frame to be a substitution of like elements which would be reasonably expected to perform the similar to, and produce similar results as, those claimed, that is, those elements as disclosed by Saito (30) (32), (38) and those taught by Everlove (22), (24) and attached elements necessary for their actions, could be oriented 90º clockwise, from the position illustrated in Fig 1, and be expected to perform similarly to those elements claimed. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming hydraulic machine for cylindrical blanks, as disclosed by Saito, to orient such forming elements as upper/lower rolling block and crossbeam, and those elements attached to them and necessary for their actions, to be oriented 90º clockwise, from the position illustrated in Fig 1, as taught by Everlove, and be expected to perform similarly to those elements claimed. 
Saito further discloses a live center (78) (Col 6, Ln 45-46) and a dead center (92) (Col 6, Ln 59-63) for use in supporting the length of the cylindrical blank (56) (Col 7, Ln 3-7).  Saito further discloses both centers are movable to support the workpiece (as illustrated in Fig 2).  Saito further discloses an arrangement of first and second rolling blocks whereby one is fixed and the other movable (Col 17, Ln 26-32).  A skilled Artisan would recognize that having multiple pairs of opposed, movable workpiece supports, that is (30), (32) & (78), (92), and knowing that one of the pairs could be exchanged for one fixed and one movable element, the other pair could likewise be exchanged for a pair of supports in which one was fixed and the moveable. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming hydraulic machine for cylindrical blanks, as disclosed by Saito, to include one fixed and one movable center to support the cylindrical blank, in order to reduce the complexity and therefore increase the reliability and minimize maintenance of the rolling forming hydraulic machine, taught by the combination of Saito and Everlove, for cylindrical blanks. 
Saito is silent to liquid bulging cylinders and a to-be-machined tubular product.  Lotspaih teaches liquid bulging a to-be-machined tubular product (Col 1, Ln 9-11 and Col 2, Ln 57-66). 
Examiner has interpreted the limitation “liquid bulging” to mean hydroforming, as taught by Lotspaih.  Lotspaih further teaches the first liquid bulging hydraulic cylinder (40) and the second liquid forming hydraulic cylinder (41) are arranged oppositely (Col 5, Ln 2-4; as illustrated in Fig 3).  A skilled Artisan would recognize the need to replace the two centers disclosed by Saito by the two cylinders taught by Lotspaih in order to both provide the support for the workpiece as taught by both Saito and Lotspaih and to introduce forming liquid into the to-be-machined tubular product, as taught by Lotspaih (Col 5, Ln 4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming machine, as taught by the combination of Saito and Everlove, to include a first liquid bulging hydraulic cylinder, as taught by Lotspaih, to replace the live center disclosed by Saito, and to further include the second liquid forming hydraulic cylinder, as taught by Lotspaih, to replace the dead center disclosed by Saito, in order to adapt the device for use to hydroform to-be-machined tubular product, as taught by Lotspaih. 
Saito further discloses the first rolling block and the second rolling block are arranged oppositely (as illustrated in at least Fig 1) connected with a first and second rolling mold (24) (Col 6, Ln 13-15; as illustrated in at least Fig 2).  Saito is silent to the first rolling block is detachably connected with a first rolling mold and the second rolling block is detachably connected with a second rolling mold. 
Everlove further teaches a first rolling block (22) (left), a second rolling block (22) (right) (Col 5, Ln 22; as illustrated in at least Fig 1) arranged oppositely (as illustrated in at least Fig 1), the first and second rolling blocks detachably connected with first and second rolling molds (24) (Col 5, Ln 24-27) (Examiner notes Everlove teaches the rolling block and rolling mold are commercially available elements, for example provided by Anderson Cook, Inc teaches the commercial components used and, as evidenced by Anderson, that these are detachably connected, for example Para “Base-plate”, Ln 1-4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming machine, as disclosed by Saito, to include first and second rolling blocks detachably connected with first and second rolling molds, as taught by Everlove, in order to provide the rolling forming machine as taught by the combination of Saito, Everlove and Lotspaih with replaceable, and thus more easily maintainable, rolling forming elements. 
Saito further discloses the first and second rolling molds are configured to roll upper and lower surfaces, respectively, of a to-be-machined cylindrical blank (Col 5, Ln 50-54); Saito is silent to the first and second rolling molds are configured to roll an upper surface of a to-be-machined tubular product. 
Petersen teaches a device for rolling bulges (beads), on the outer surface of a tubular product (a stovepipe casing) (Col 1, Ln 32-34).  Petersen further teaches a profile of a mold (67) (Col 3, Ln 60; as illustrated in Fig 6), employed to form a corresponding bulged surface on the tubular product (as illustrated in Fig 1).  A skilled Artisan would recognize that the flat profiled forming mold disclosed by Saito could be modified with the profile of the mold taught by Petersen to produce a bulged profile on the outer surface of the tubular product. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming machine forming molds, as disclosed by Saito, to include the profile as taught by Petersen, to produce a bulged profile on the outer surface of the tubular product, using the rolling forming machine as taught by the combination of Saito, Everlove and Lotspaih. 
The combination of Saito, Everlove, Lotspaih and Petersen teaches the fixed and movable liquid bulging cylinders are arranged oppositely (Saito, Fig 2 and Lotspaih, Fig 3). 
Saito is silent to charging fluid into the to-be-machined tubular product to perform hydraulic bulging on the to-be-machined tubular product.  Lotspaih further teaches charging fluid into the to-be-machined tubular product to perform hydraulic bulging on the to-be-machined tubular product (Col 2, Ln 62-64, Col 5, Ln 2-4). 
Examiner notes the limitation “hydraulic fluid” is not recited with criticality and therefore the fluid taught by Lotspaih has been interpreted to mean hydraulic fluid. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming machine, as taught by the combination of Saito, Everlove, Lotspaih and Petersen, to adapt the device for use to hydroform to-be-machined tubular product by charging fluid into the to-be-machined tubular product to perform hydraulic bulging on the to-be-machined tubular product, as taught by Lotspaih. 
Saito discloses a frame (Examiner notes that for the purpose of examining the claims, the illustrations of Saito have been rotated 90° counterclockwise), Saito further discloses the frame comprises a plurality of stand columns (12) (18), a first crossbeam (14), a second crossbeam (16) and a middle fixed crossbeam (20), (22) (Col 5, Ln 25-28). 
The combination of Saito, Everlove, Lotspaih and Petersen further teaches the hydraulic cylinder guide rail (86) (88) (as illustrated in Saito Fig 2; Examiner notes Saito has previously been modified to replace the movable dead center [92] with the hydraulic bulging cylinder [40] of Lotspaih). 
Saito further discloses the first crossbeam being fixedly connected with the upper ends of the plurality of stand columns (Col 5, Ln 21-23 discloses the crossbeam [14], [16] having been selected from a material having “extremely high rigidity”; although Saito is not explicit to the crossbeams being fixedly connected, Examiner has interpreted the property of “extremely high rigidity” as requiring a fixed connection, else the rigid property would have no utility); the second crossbeam being fixedly connected with the lower ends of the plurality of stand columns (Col 5, Ln 23-25). 
Saito is not explicit to the use of two locking nuts to fixedly connect the middle fixed beam with the stand columns, however, Saito discloses the connection is bolted (Col 5, Ln 25-28), and, as the bolts must have some connection, and as nuts are well known in the art to secure bolts, a skilled Artisan would recognize the utility of nuts to secure the bolts.  Further, as the crossbeams are disclosed as being selected for “extremely high rigidity”, as skilled Artisan would recognize the need to maintain a secure fixed connection to utilize the “extremely high rigidity” of the crossbeams to maximum advantage, and locking nuts would further be recognized by a skilled Artisan a reliable means to achieve the advantage afforded by the “extremely high rigidity” of the crossbeams. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming machine, as taught by the combination of Saito, Everlove, Lotspaih and Petersen, to modify the frame, disclosed by Saito, to utilize fixed crossbeam connections and further to utilize locking nuts to secure the middle fixed beam, to achieve the advantage afforded by the “extremely high rigidity” of the crossbeams. 
Saito further discloses the first rolling block (30) is arranged on the first crossbeam (14); the second rolling block is arranged on the second crossbeam (as illustrated in Fig 2). 
The combination of Saito, Everlove, Lotspaih and Petersen teaches the fixed hydraulic cylinder ([78], Saito modified with [41] of Lotspaih) is fixedly arranged on the middle fixed beam (as illustrated in Fig 2); and the movable hydraulic cylinder ([92], Saito modified with [40] of Lotspaih) is slidably connected with the hydraulic cylinder motion guide rail (86), (88) (as illustrated in Fig 2). 
Saito further discloses the first and second crossbeams (14), (16) are fixedly connected with a first and second movable crossbeam guide rail (34), (36), respectively, (Col 5, Ln 61-65; as illustrated in Fig 2); the first and second movable crossbeam guide rails are slidably connected with a first and second movable crossbeam inner slide block (the “opposite ends of the C-shape”, Col 5, Ln 61-62); a first side of the first and second movable crossbeam inner slide blocks are fixedly connected with a plunger of a first and second main motion cylinder (Col 6, Ln 5-7; as illustrated in at least Fig 4; Examiner notes the rod ends [48], [50] of the hydraulic cylinders [44], [46] have been interpreted as a “plunger”). 
Saito is not explicit to the first rolling block is fixed at a second side of the first movable crossbeam inner slide block.  Everlove teaches a first and second movable crossbeam guide rail (16) and a first and second movable crossbeam inner slide block (20).  Everlove further teaches the first and second rolling blocks (18) are fixed at a second side of the first movable crossbeam inner slide block (Col 5, Ln 37-39; as illustrated in Fig 4A). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming machine, as taught by the combination of Saito, Everlove, Lotspaih and Petersen, to modify rolling forming machine as disclosed by Saito, to include guide rails and inner slide blocks slidably connected, as taught by Everlove, in order to reduce sliding friction and improve the reciprocating motion of the machine. 
Saito further discloses the plungers of the first and second main motion cylinder is configured to drive the first and second movable crossbeam inner slide blocks to slide along the first and second movable crossbeam guide rails to drive the first and second rolling blocks to move along an axial direction of the to-be-machined tubular product, so as to drive the first and second rolling molds to roll the first surface of the to-be-machined tubular product (Col 6, Ln 8-11). 
Regarding Claim 2, the combination of Saito, Everlove, Lotspaih and Petersen teach all aspects of the claimed invention, as stated above.  Saito is silent to wedge blocks. 
Everlove teaches wedge blocks (22) are arranged respectively between the first rolling block and the first movable crossbeam inner slide block and between the second rolling block and the second movable crossbeam inner slide block (Col 5, Ln 21-23; as illustrated in at least Fig 1).  Everlove further teaches the advantage of the wedge blocks being to progressively increase the force of the forming molds on the workpiece (Col 5, Ln 54-57). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling forming machine, as taught by the combination of Saito, Everlove, Lotspaih and Petersen, to modify rolling forming machine as disclosed by Saito, to include wedge blocks are arranged respectively between the first rolling block and the first movable crossbeam inner slide block and between the second rolling block and the second movable crossbeam inner slide block, as taught by Everlove, in order to progressively increase the force of the forming molds on the workpiece. 
Regarding Claim 3, the combination of Saito, Everlove, Lotspaih and Petersen teach all aspects of the claimed invention, as stated above.  Saito further discloses the first movable crossbeam guide rail and the second movable crossbeam guide rail are arranged in parallel; and the hydraulic cylinder motion guide rail is perpendicular to the first movable crossbeam guide rail (as illustrated in Fig.s 2, 3). 
Regarding Claim 7, the combination of Saito, Everlove, Lotspaih and Petersen teach all aspects of the claimed invention, as stated above.  the combination of Saito, Everlove, Lotspaih and Petersen teaches a cylinder body of the movable liquid bulging hydraulic cylinder (Examiner notes Saito has previously been modified to replace the movable dead center [92] with the hydraulic bulging cylinder [40] of Lotspaih) is fixedly arranged at a first side of a hydraulic cylinder slide block through a first connecting element (94) (as illustrated in Fig 2); a plunger of an auxiliary motion cylinder (96) of the movable liquid bulging hydraulic cylinder is fixedly arranged at a second side of the hydraulic cylinder slide block through a second connecting element (90) (as illustrated in Fig 2); and the hydraulic cylinder slide block (also [94]) is slidably connected with the hydraulic cylinder motion guide rail (86), (88) (as illustrated in Fig 2). 
Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103 may render the claims not allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, Examiner has interpreted the “the fixed liquid bulging hydraulic cylinder and the movable liquid bulging hydraulic cylinder“ as claimed to be fluid control valves having internal fluid directional control spools, the spool in each valve allowing fluid to flow through, rather than around the spool, as is common in the art. 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “a fluid flow control valve, having an internal flow control check valve, and being configured to allow fluid to flow through the hollow spool, the valve further having seals to contain fluid flow when the fluid flow control valve is connected to the to-be-machined tube”.  Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Yamaki, et alia ( US 2016/0208937), discloses a hydraulic cylinder/valve spool.  Yamaki, et alia ( US 2016/0208937) is silent to “a fluid flow control valve, having an internal flow control check valve, and being configured to allow fluid to flow through the hollow spool, the valve further having seals to contain fluid flow when the fluid flow control valve is connected to the to-be-machined tube”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng (US 5,058,619) teaches a hollow spool flow control valve having a connector assembly for connecting the valve to a load. 
Lindgren (US 2,004,816) teaches rolling beads on tubular products ( as illustrated in at least Fig 5):
Hull, et alia (US 2,458,854) teaches hydraulic forming for forming beads on tubular products (as illustrated in at least Fig 5).
Weigelt, (US 2018/0369893) teaches the use of wedges in metal forming is also well known in the forming art. 
de Mers (US 2,773,538) teaches hydraulic forming for forming beads on tubular products. 
Otoda (US 3,520,163) teaches hydraulic forming for forming beads on tubular products. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/           Supervisory Patent Examiner, Art Unit 3725